Citation Nr: 0724393	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  91-50 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a psychiatric 
disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a seizure disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
February 1960.  The veteran's claims folder has been rebuilt.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In November 1998, the Board remanded the case to the RO for 
further development.

In August 2003, the Board issued a decision denying the 
veteran's attempts to reopen his previously denied claims of 
service connection for psychiatric and seizure disorders, and 
he subsequently appealed to the United States Court of 
Appeals of Veterans Claims (hereinafter "Court").  In April 
2004, the Court vacated the Board's August 2003 decision, and 
remanded the case for reconsideration consistent with the 
Joint Motion for Remand.   Based on the Court order, the 
Board, in September 2004, remanded the case for further 
procedural development.

In this decision, the Board finds that new and material 
evidence has been submitted to reopen the veteran's service 
connection claims for a psychiatric disability and a seizure 
disorder.  The reopened service connection claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied the 
veteran's petition to reopen service connection claims for a 
psychiatric disability and a seizure disorder; after the 
veteran was notified of the decision and of his procedural 
and appellate rights, he did not file a timely notice of 
disagreement and the rating decision became final.

2.  The veteran petitioned to reopen his service connection 
claims for a psychiatric disability and a seizure disorder 
prior to August 29, 2001.

3.  Evidence received since the November 1991 rating decision 
bears directly and substantially upon the issue of service 
connection for a psychiatric disability, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

4.  Evidence received since the November 1991 rating decision 
bears directly and substantially upon the issue of service 
connection for a seizure disorder, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision, denying the petitions 
to reopen service connection claims for a psychiatric 
disability and a seizure disorder, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  Evidence received since the November 1991 rating decision 
that denied service connection for a psychiatric disability 
is new and material, and the veteran's service connection 
claim for such disability is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Evidence received since the November 1991 rating decision 
that denied service connection for a seizure disorder is new 
and material, and the veteran's service connection claim for 
such disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claims for a psychiatric 
disability and a seizure disorder, the Board concludes that 
the VCAA does not preclude the Board from adjudicating this 
portion of the veteran's claim.  This is so because the Board 
is taking action favorable to the veteran by reopening his 
service connection claims for a psychiatric disability and a 
seizure disorder.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a November 1991 rating decision, the RO denied the 
veteran's petition to reopen the service connection claims 
for a psychiatric disability and a seizure disorder because 
he had not submitted new and material evidence.  After the RO 
notified the veteran of his procedural and appellate rights, 
he did not initiate an appeal of the RO's decision within one 
year of the date of the letter notifying him of denial and 
the rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

To reopen the claims, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

While there has been a recent amendment to 38 C.F.R. § 
3.156(a) during the appeal period, the amended version 
applies only to claims filed on or after August 29, 2001, as 
the veteran's claim was file prior to that date, the pre-
amended version applies, and it is that version which the RO 
cited in the November 2002 supplemental statement of the 
case.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

At the time of the November 1991 rating decision, the claims 
folder consisted of the veteran's service medical records, VA 
medical records, and private medical records.  The RO, in 
November 1991, denied the veteran's new and material evidence 
claim for a psychiatric disability on the basis that there 
was no evidence reflecting that a pre-existing 
neuropsychiatric condition (emotional unsuitability) was 
aggravated by service; and no evidence reflecting that a 
superimposed psychiatric disability was directly incurred in 
service.

Also in November 1991, the RO denied the veteran's new and 
material evidence claim for a seizure disorder on the basis 
that there was no evidence reflecting that a seizure disorder 
(other than symptoms of convulsive-like spells, loss of 
consciousness and passing out) were associated with the pre-
existing neuropsychiatric disability.  The RO also denied the 
claim based on no evidence of a seizure disorder (other than 
symptoms of convulsive-like spells, loss of consciousness and 
passing out) in service, or within one year after service.

Evidence received since the November 1991 rating decision 
includes copies of service medical records, copies of VA 
medical records dated from 1990 to 1994, Court documents, 
records from the Social Security Administration, and private 
medical evidence.  Significantly, a June 2006 private opinion 
provided by Dr. Loyola suggests a nexus between the veteran's 
psychiatric disability and service, and between the veteran's 
seizure disorder and service.  This evidence was not 
previously of record and bears directly and substantially 
upon the specific matters under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156 (2001).  
Accordingly, the veteran's service connection claims for a 
psychiatric disability and a seizure disorder are reopened.


ORDER

New and material evidence having been received, the veteran's 
service connection claim for a psychiatric disability is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the veteran's 
service connection claim for a seizure disorder is reopened.  
To this extent only, the appeal is granted.


REMAND

Having determined that the veteran's service connection 
claims for a psychiatric disability and a seizure disorder 
are reopened, the Board finds that further development is 
necessary prior to analyzing the claims on a direct basis.

In October and November 2005, the veteran underwent VA 
neurologic and psychiatric examinations, respectively.   The 
October 2005 VA examiner concluded that there is no evidence 
to support a diagnosis of a seizure disorder or epilepsy.   

The November 2005 VA examiner determined that the veteran's 
Axis I diagnosis is depressive disorder, and opined that it 
is not related to service.  The examiner also stated that the 
veteran's principal and most disabling condition is his 
characterological disorder, which pre-existed service.   

As noted, the record now contains a June 2006 private opinion 
from Dr. Loyola which suggests a nexus between the veteran's 
psychiatric disability and service, and between the veteran's 
seizure disorder and service.  

Thus, in light of Dr. Loyola's opinion, the Board finds it 
necessary to obtain additional VA etiology opinions which 
address the private opinion. 

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any necessary 
authorization(s), the RO should request 
all of the veteran's treatment records 
from Dr. Mario A. Loyola (see June 2006 
letter), and associate them with the 
claims folder.  

2.  After associating Dr. Loyola's 
records, if any, with the claims folder, 
The RO should return the claims folder to 
the examiner who conducted the October 
2005 VA neurologic examination, if at all 
possible.  The examiner is requested to 
review the entire claims folder, and 
comment on the following:  

a).  Clarify whether the veteran has 
organic seizures and/or pseudoseizures.

b).  Provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current seizure disorder 
is related to his period of military 
service.  

The examiner should reconcile any 
findings and opinions with the service 
medical records showing loss of 
consciousness with carpopedal spasm and 
hyperventilation; the February 1994 
hospitalization records from VAMC Palto 
Alto; prescriptions for Dilantin, 
Depakote, and gabapentin; Dr. Ramirez's 
July 2005 diagnosis of a seizure 
disorder; the October 2005 VA neurologic 
opinion; and Dr. Loyola's June 2006 
opinion.  The examiner should be asked to 
provide a complete rationale for all 
opinions and conclusions provided in the 
examination report.  If deemed necessary 
by the examiner, the veteran may be 
afforded another VA neurologic 
examination or a period of observation 
and evaluation at a VA medical facility 
to aid the examiner in making any 
determinations.  

3.  The RO should return the claims 
folder to the examiner who conducted the 
November 2005 VA psychiatric examination, 
if at all possible.  The examiner is 
requested to review the claims folder, 
and:  

a).  Identify all psychiatric 
disabilities present.  The examiner 
should indicate whether the veteran had a 
personality disorder or an acquired 
psychiatric disability in service.  If an 
acquired psychiatric disability was 
present in service, the examiner should 
indicate whether it undoubtedly pre-
existed service and/or whether it 
increased in severity beyond its natural 
progress.  

b).   Provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current psychiatric 
disability is related to his period of 
military service.  

The examiner should reconcile any 
opinions with the service medical 
records; post-service psychiatric 
treatment and hospitalization records; 
the November 2005 VA psychiatric 
examination report; and Dr. Loyola's June 
2006 opinion. 

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues 


currently on appeal.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


